          Case 2:17-cv-03557-JAT Document 80 Filed 07/11/19 Page 1 of 2



 1   Stephen Montoya (#011791)
     Montoya, Lucero & Pastor, P.A.
 2   3200 North Central Avenue, Suite 2550
     Phoenix, Arizona 85012
 3   602-256-6718 (telephone)
     602-256-6667 (fax)
 4   stephen@montoyalawgroup.com
     Attorney for Plaintiff
 5
     Mark Brnovich
 6   Attorney General
     Michael K. Goodwin, Bar # 014446
 7   Kirstin A. Story, Bar #023485
     Assistant Attorneys General
 8   2005 N. Central Avenue
     Phoenix, Arizona 85004-1592
 9   Telephone: (602) 542-7674
                  (602) 542-7687
10   Facsimile: (602) 542-7644
     Michael.Goodwin@azag.gov
11   Kirstin.Story@azag.gov
12   Attorneys for Defendant

13                       IN THE UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF ARIZONA
15
     Hector Villa,
16                                               Case No. CV17-03557-PHX-JAT
                     Plaintiff,
17                                               NOTICE OF SETTLEMENT
     v.
18
     State of Arizona,
19
                     Defendant.
20
21           Pursuant to LRCiv 40.2, Plaintiff and Defendant hereby give notice that they have
22   reached a settlement. The parties are finalizing the settlement and a stipulation of
23   dismissal is in the works.
24           Respectfully submitted this 11th day of July, 2019.
25   MONTOYA, LUCERO &                                Mark Brnovich
     PASTOR, P.A.                                     Attorney General
26
     /s/ Stephen Montoya w/ permission                /s/ Michael K. Goodwin
27
     Stephen Montoya                                  Michael K. Goodwin
28   Attorney for Plaintiff                           Assistant Attorney General
                                                      Attorneys for the State Defendant
       Case 2:17-cv-03557-JAT Document 80 Filed 07/11/19 Page 2 of 2



 1   I certify that I electronically
     transmitted the attached document
 2   to the Clerk’s Office using the
     CM/ECF System for filing and
 3   transmittal of a Notice of Electronic
     Filing to the following CM/ECF
 4   registrant, this 11th day of July,
     2019, to:
 5
     Stephen Montoya
 6   Montoya, Lucero & Pastor, P.A.
     3200 North Central Avenue
 7   Suite 2550
     Phoenix, AZ 85012
 8   Attorney for Plaintiff
 9
10   /s/ Deb Czajkowski
     #8031171

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
